           Case 1:20-cv-05950-GHW Document 10 Filed 09/11/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 9/11/2020
------------------------------------------------------------------X
  DONNA HEDGES, on behalf of herself and all other :
  persons similarly situated,                                     :
                                                                  :
                                                  Plaintiff,      :      1:20-cv-5950-GHW
                              -against-                           :
                                                                  :           ORDER
  REGENT UNIVERSITY,                                              :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On September 11, 2020, the parties submitted a stipulation of dismissal with prejudice,

“pursuant to the Federal Rules of Civil Procedure[.]” Dkt. No. 9. The Court declines to act on that

submission because the parties failed to review and comply with the Court’s Individual Rules of

Practice in Civil Cases, in particular Rule 1(F).

         Counsel are directed to review those rules and to determine whether they are requesting that

the Court order their dismissal as provided for under FRCP 41(a)(2), or if, instead, they are

stipulating to the dismissal of the action without the need for Court approval under FRCP

41(a)(1)(A)(ii). If the latter, the parties may submit a renewed stipulation of dismissal referring to

that subsection of the federal rules. If the former, the parties must submit a letter to the Court as

required by Rule 1(F) of the Court’s Individual Rules of Practice, mindful that for a court to order a

dismissal under that section of the rules, the court must make a determination that the dismissal is

“on terms that the court considers proper.” In the event that the parties do not file a stipulation of

dismissal pursuant to FRCP 41(a)(1)(A)(ii) prior to September 15, 2020, the joint letter required by
         Case 1:20-cv-05950-GHW Document 10 Filed 09/11/20 Page 2 of 2



the Court’s Individual Rules with respect to a proposed order of dismissal under FRCP 41(a)(2)

must be filed by that date.

        Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

        SO ORDERED.

 Dated: September 11, 2020
 New York, New York
                                                     _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    2
